*703The County Court imposed an enhanced sentence based on the fact that the defendant was arrested on unrelated charges after the plea proceeding. However, the transcript of the plea proceeding does not indicate that the defendant was told that, if he were to be arrested on another charge, the County Court might impose a sentence more severe than that to which he had agreed at the time of his plea of guilty. Therefore, an enhanced sentence should not have been imposed without affording the defendant an opportunity to withdraw his plea (see People v Newson, 81 AD3d 984, 985 [2011]; People v Muhammad, 47 AD3d 951 [2008]; People v Stewart, 32 AD3d 403 [2006]; People v Ruiz, 309 AD2d 883 [2003]; People v McKinney, 215 AD2d 407, 408 [1995]). Skelos, J.P., Dickerson, Lott and Austin, JJ, concur.